UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 From To Commission File Number: 000-51543 AuraSound, Inc. (Exact name of registrant as specified in its charter) Nevada 20-5573204 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2850 Red Hill Avenue, Suite 100, Santa Ana, California (Address of principal executive offices) (Zip Code) (949) 829-4000 (Registrant’s telephone number, including area code) (Former name, address, and fiscal yearif changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes x No Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes xNo Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a planYesNo confirmed by a court. o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $0.01 Par value per share11,504,835 Explanatory Note In this Form 10-Q, we are restating our unaudited, consolidated balance sheet, statements of operations and cash flows as of and for the three-months ended September 30, 2010. This Form 10-Q also reflects the restatement of “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item 2 for the three months ended September 30, 2010.The Company determined, that the purchase accounting related to its’ recent acquisition of the net assets and certain liabilities of ASI Holdings and ASI Holding’s wholly-owned subsidiary ASI Audio Technologies, LLC (collectively “ASI) and the ongoing recording of accounts payable was incorrect.In addition, the inventory valuation on the historical, pre-acquisition financial statements of AuraSound, Inc. was overstated due to a valuation error in the affected financial statements. Management has determined that the principal errors to the purchase accounting are primarily attributable to accounts payable and accrued expenses of ASI that were either unrecorded, recordedin the wrong period, or were not a liability assumed at the time of the acquisition, along with lesser adjustments to reserves on accounts receivable and inventories. This Form 10-Q also amends the exhibit list andattach certain exhibits which were inadvertently omitted from the original Form 10-Q. Previously filed versions of the quarterly report on Form 10-Q for the quarter ended September 30, 2010, have not been amended and should not be relied upon. AuraSound, Inc. Index PART I—FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 Item 4T. Controls and Procedures. (Removed and Reserved) 20 PART II—OTHER INFORMATION 20 Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. (Removed and Reserved) 20 Item 5. Other Information 20 Item 6. Exhibits 22 SIGNATURES 23 PART I—FINANCIAL INFORMATION Item 1. Financial Statements Financial statements are provided as follows: Page Number AuraSound, Inc. and Subsidiary Consolidated Financial Statements (Restated, Unaudited) Consolidated Balance Sheets - (Restated, Unaudited) as of September 30, 2010 and June 30, 2010 2 Consolidated Statements of Operations - (Restated,Unaudited) For the three months ended September 30, 2010 and 2009 3 Consolidated Statements of Cash Flows - (Restated, Unaudited) For the three months ended September 30, 2010 and 2009 4 Notes to Consolidated Financial Statements- (Restated, Unaudited) 5-15 1 AURASOUND, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2010 (UNAUDITED) September 30, 2010 (Restated) June 30, 2010 Assets Current Assets Cash and cash equivalents $ $ Trade accounts receivable, net Inventory, net Other assets — Total Current Assets Property and Equipment, net Intangible Assets, net — Goodwill — Total Assets $ $ Liabilities and Stockholder’s Equity (Deficit) Current Liabilities Accounts payable $ $ Accrued expenses Due to officer — Notes payable — Shares to be issued — Total Current Liabilities $ $ Commitments and Contingencies Stockholders Equity (Deficit) Preferred stock - $0.01 par value, 3,333,333 shares Authorized and none outstanding at September 30, 2010 and June 30, 2010. — — Common stock - $0.01 par value, 16,666,667 shares authorized and 11,504,835 and 4,678,662 outstanding at September 30, 2010 and June 30, 2010. $ $ Additional paid in capital Accumulated Deficit (37,803,339 ) (37,838,789 ) Total Stockholder’s Equity (Deficit) (6,513,593 ) Total Liabilities and Stockholder’s Equity (Deficit) $ $ The accompanying notes are an integral part of the restated unaudited consolidated financial statements 2 AURASOUND, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE-MONTH PERIODS ENDED SEPTEMBER 30, 2 (UNAUDITED) For the three months-ended September 30, 2010 (Restated) September 30, 2009 Net revenue $ $ Cost of sales Gross profit Research and development expense Selling, general & administrative expenses Amortization of intangibles — Total operating expenses Income (Loss) from operations (488,064 ) Other (income) expense Interest expense, net — Other expense — — Loss before income tax (532,160 ) Income tax expense — — Net income (532,160 ) Income (loss) per common share Basic $ $ ) Diluted $ $ ) Weighted average shares Basic Diluted The accompanying notes are an integral part of the restated unaudited consolidated financial statements 3 AURASOUND, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE-MONTH PERIODS ENDED SEPTEMBER 30, 2 (UNAUDITED) September 30, 2010 Restated September 30, 2009 CASH FLOWS PROVIDED FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Reserves on accounts receivable — Reserves on inventory (275,639 ) — Depreciation Amortization — Changes in operating assets and liabilities: Accounts receivable, net (1,365,796 ) (767,070 ) Inventory (6,147,786 ) (72,424 ) Other assets (27,325 ) — Accounts payable Accrued expenses Due affiliate (25,000 ) Other — Net cash provided by/ (used in) provided by operating activities (70,046 ) CASH FLOWS PROVIDED FROM INVESTING ACTIVITIES Acquisition of property and equipment (1,529 ) (1,212 ) Cash acquired in acquisition of net assets and liabilities of ASI — Net cash provided by/(used in) investing activities (1,212 ) CASH FLOWS PROVIDED FROM FINANCING ACTIVITIES — NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (71,258 ) CASH AND CASH EQUIVALENTS, BEGINNING BALANCE CASH AND CASH EQUIVALENTS, ENDING BALANCE $ $ SUPPLEMENTAL DISCLOSURES: Cash paid during the year for: Interest $
